Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 1, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144108 & (45)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                    SC: 144108                             Brian K. Zahra,
  In re KRUPA, Minors.                                              COA: 302834                                       Justices
                                                                    Ingham CC Family Division:
                                                                    08-001600-NA; 08-001601-NA
  _______________________________________/

          On order of the Court, the motion to consider additional transcripts is GRANTED.
  The application for leave to appeal the October 25, 2011 judgment of the Court of
  Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to
  appeal, we REVERSE the judgment of the Court of Appeals. The Court of Appeals
  misapplied the clear error standard by engaging in improper fact-finding and substituting
  its judgment for that of the trial court. MCR 3.977(K); MCR 2.613(C); In re Miller, 433
  Mich 331 (1989). As a result, the Court of Appeals rendered a decision that was contrary
  to the clear and convincing evidence supporting the statutory grounds for termination
  under MCL 712A.19b(3)(g) and (j). We REMAND this case to the Court of Appeals for
  it to address the remaining issue raised by the respondent on direct appeal—whether the
  trial court erred in determining that termination of parental rights was in the children’s
  best interests. MCL 712A.19b(5).

        We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 1, 2012                    _________________________________________
         p0125                                                                 Clerk